DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0002474 to Moon et al. (Moon) in view of U.S. Patent Application Publication No. 2013/0249421 to Cavallini et al. (Cavallini).
As to Claim 1:
Moon discloses, in FIG(s). 1 & 2:
an integrated circuit (100;  where the boundary of Switch Controller 100, the depicted connection terminal pinouts 1-8, and the encompassed circuitry are interpreted to correspond to an integrated circuit) for a power supply circuit that includes 
a transformer (FIG. 1;  41, 42) including a primary winding (41;  ¶ [0033]) to which a rectified voltage (Vin) obtained by rectifying (20;  ¶ [0032]) an alternating-current (AC) voltage is applied (Vac;  ¶ [0031] - ¶ [0032]), and 
a secondary winding (42) configured to induce a voltage (Vaux) having a polarity opposite to a polarity of a voltage generated in the primary winding (¶ [0034]), and 
a transistor (43) configured to control an inductor current (Iin) flowing through the primary winding (41;  ¶ [0035]), 
the integrated circuit being configured to drive the transistor (¶ [0035]), 
the integrated circuit comprising: 
a terminal (5) configured to receive a voltage corresponding to the voltage of the secondary winding (Vaux) when the transistor is in an off-state (Vd;  where "[t]he zero current detecting unit 120 receives a detection voltage Vd and detects . . . When the power switch 43 is turned off;"  ¶ [0044]); 
a first detection circuit (FIG. 2;  120) configured to detect that a current value of the inductor current (Iin) is smaller than a first current value (¶ [0044]), 
based on the received voltage (Vd, Vaux) in the off-state of the transistor (¶ [0044] - ¶ [0045]); and 
a determination circuit (110) . . . based on the received voltage in the off-state of the transistor (where, during the voltage determination operation of the determination circuit 110, evaluated levels of VCC or Vin [derived from Vac input] produce an off-state of transistor 43 and further determination of the received voltage continues;  "the power source voltage Vcc is determined to be a low voltage and thus the hysteresis comparator 112 turns off the power switch 43";  ¶ [0043]), 
the integrated circuit being configured to drive the transistor in response to a detection result of the first detection circuit (output of detecting unit 120 operable on controller 170 to control power switch 43;  ¶ [0044]), 
a determination result (determination output of 110/112 [and operative as further disclosed below in the Cavallini combination] and "turns off the power switch 43") of the determination circuit (¶ [0043]), and . . . 
an output voltage (Vo at LOAD) of the power supply circuit generated from the AC voltage (where Vo produces KvVo which is provided to "determining unit 130," "information generator 140," "protection circuit unit 160," all operable on controller 170;  ¶ [0039], ¶ [0047] - ¶ [0048]).  
However, Moon is not used to disclose:
 . . . a determination circuit configured to determine whether the AC voltage is a first AC voltage or a second AC voltage having an amplitude greater than an amplitude of the first AC voltage, . . . 
Cavallini discloses, in FIG(s). 1:
. . . a determination circuit (disclosed above in Moon as voltage determining unit 110;  and herein as regulation amplifier with programmable voltage reference generator elements 6-9;  FIG. 1 ) configured to determine whether the AC voltage is a first AC voltage or a second AC voltage having an amplitude greater than an amplitude of the first AC voltage (where the Cavallini programmatically configurable reference voltage generator is combined with the "reference voltage source 115" disclosed above in Moon; and as such the Cavallini power converter provides the programmable reference levels for delineating the first AC voltage level from the second AC voltage level in the combination;  and where Cavallini discloses providing an application directed sequence of current steps defining reference voltages [Vref] used in regulation of "integrated power switch NFET device 5" that is operative on inductor L for power conversion from a power source BAT), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SWITCH CONTROL DEVICE AND CONVERTER, disclosed by Moon; by incorporating the METHOD FOR OPTIMIZING EFFICIENCY VERSUS LOAD CURRENT IN AN INDUCTIVE CONVERTER, disclosed by Cavallini; in order to provide a circuit to achieve an efficient driver of switching activity of a power converter and minimize conduction losses associated with the current  flowing in the converter by incorporating a programmable reference voltage for an incorporated differential amplifier (Cavallini; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising a second detection circuit, 
wherein the terminal is further configured to receive another voltage corresponding to a current flowing through the transistor when the transistor is in an on-state, 
the second detection circuit detects whether the current value of the inductor current is greater than a second current value, 
based on the received voltage in the on-state of the transistor, and 
the integrated circuit drives the transistor in response to the detection result of the first detection circuit, 
a detection result of the second detection circuit, 
the determination result of the determination circuit, and 
the output voltage of the power supply circuit.  
However, Moon further discloses, in FIG(s). 1 & 2:
further comprising a second detection circuit (150), 
wherein the terminal is further configured to receive another voltage (Vsense) corresponding to a current flowing through the transistor when the transistor is in an on-state (¶ [0052]), 
the second detection circuit detects whether the current value of the inductor current is greater than a second current value, based on the received voltage in the on-state of the transistor (Vsense > VR3?;  ¶ [0052]), and 
the integrated circuit drives the transistor in response to the detection result of the first detection circuit (output of detecting unit 120 operable on controller 170 to control power switch 43;  ¶ [0044]), 
a detection result (Vsense-based current determination with output provided to controller 170) of the second detection circuit (¶ [0052]), 
the determination result (determination output of 110/112 [and operative as further disclosed above in the Cavallini combination] and "turns off the power switch 43") of the determination circuit (¶ [0043]), and 
the output voltage (Vo at LOAD) of the power supply circuit (where Vo produces KvVo which is provided to "determining unit 130," "information generator 140," "protection circuit unit 160," all operable on controller 170;  ¶ [0039], ¶ [0047] - ¶ [0048]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
a diode provided between the terminal and the secondary winding, and 
a resistor provided between the transistor and the terminal, for detecting a current flowing through the transistor.  
However, Moon further discloses, in FIG(s). 1 & 2:
further comprising: 
a diode (103) provided between the terminal and the secondary winding (¶ [0039]), and 
a resistor (45) provided between the transistor and the terminal (4), for detecting a current flowing through the transistor (¶ [0035]).  
As to Claim 9:
Moon discloses, in FIG(s). 1 & 2:
a power supply circuit, comprising: 
a transformer (FIG. 1;  41, 42) including a primary winding (41;  ¶ [0033]) to which a rectified voltage (Vin) obtained by rectifying (20;  ¶ [0032]) an alternating-current (AC) voltage is applied (Vac;  ¶ [0031] - ¶ [0032]), and 
a secondary winding (42) configured to induce a voltage (Vaux) having a polarity opposite to a polarity of a voltage generated in the primary winding (¶ [0034]); 
a transistor (43) configured to control an inductor current (Iin) flowing through the primary winding of the transformer (41;  ¶ [0035]); and 
an integrated circuit (100;  where the boundary of Switch Controller 100, the depicted connection terminal pinouts 1-8, and the encompassed circuitry are interpreted to correspond to an integrated circuit) configured to drive the transistor (¶ [0035]), 
the integrated circuit including: 
a terminal (5) configured to receive a voltage corresponding to the voltage of the secondary winding (Vaux) of the transformer when the transistor is in an off-state (Vd;  where "[t]he zero current detecting unit 120 receives a detection voltage Vd and detects . . . When the power switch 43 is turned off;"  ¶ [0044]); 
a first detection circuit (FIG. 2;  120) configured to detect that a current value of the inductor current (Iin) is smaller than a first current value, 
based on the received voltage (Vd, Vaux;  "detection voltage Vd becomes lower than a predetermined voltage to be a time point at which no more current flows to the inductor 41") in the off-state of the transistor (¶ [0044] - ¶ [0045]); and 
a determination circuit (110) . . . based on the received voltage in the off-state of the transistor (where, during the voltage determination operation of the determination circuit 110, evaluated levels of VCC or Vin [derived from Vac input] produce an off-state of transistor 43 and further determination of the received voltage continues;  "the power source voltage Vcc is determined to be a low voltage and thus the hysteresis comparator 112 turns off the power switch 43";  ¶ [0043]),
the integrated circuit being configured to drive the transistor in response to a detection result of the first detection circuit (output of detecting unit 120 operable on controller 170 to control power switch 43;  ¶ [0044]), 
a determination result (determination output of 110/112 [and operative as further disclosed below in the Cavallini combination] and "turns off the power switch 43") of the determination circuit (¶ [0043]), and 
an output voltage (Vo at LOAD) of the power supply circuit generated from the AC voltage (where Vo produces KvVo which is provided to "determining unit 130," "information generator 140," "protection circuit unit 160," all operable on controller 170;  ¶ [0039], ¶ [0047] - ¶ [0048]).  
However, Moon is not used to disclose:
 . . . a determination circuit configured to determine whether the AC voltage is a first AC voltage or a second AC voltage having an amplitude greater than an amplitude of the first AC voltage, . . . 
Cavallini discloses, in FIG(s). 1:
. . . a determination circuit (disclosed above in Moon as voltage determining unit 110;  and herein as regulation amplifier with programmable voltage reference generator elements 6-9;  FIG. 1) configured to determine whether the AC voltage is a first AC voltage or a second AC voltage having an amplitude greater than an amplitude of the first AC voltage (where the Cavallini programmatically configurable reference voltage generator is combined with the "reference voltage source 115" disclosed above in Moon; and as such the Cavallini power converter provides the programmable reference levels for delineating the first AC voltage level from the second AC voltage level in the combination;  and where Cavallini discloses providing an application directed sequence of current steps defining reference voltages [Vref] used in regulation of "integrated power switch NFET device 5" that is operative on inductor L for power conversion from a power source BAT), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SWITCH CONTROL DEVICE AND CONVERTER, disclosed by Moon; by incorporating the METHOD FOR OPTIMIZING EFFICIENCY VERSUS LOAD CURRENT IN AN INDUCTIVE CONVERTER, disclosed by Cavallini; in order to provide a circuit to achieve an efficient driver of switching activity of a power converter and minimize conduction losses associated with the current  flowing in the converter by incorporating a programmable reference voltage for an incorporated differential amplifier (Cavallini; Abstract).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                             

 /Menatoallah Youssef/   SPE, Art Unit 2849